Citation Nr: 1328345	
Decision Date: 09/05/13    Archive Date: 09/16/13

DOCKET NO.  12-13 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether the unreimbursed medical expense report with respect 
to the calendar year 2009 was timely submitted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel


INTRODUCTION

The Veteran had active military duty from December 1943 to 
January 1946.  He died in July 1975, and the claimant is his 
surviving spouse, who has been in receipt of a running award 
of VA death pension benefits. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2011 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center (VAROIC) in Philadelphia, Pennsylvania.

Jurisdiction over the case was subsequently transferred to 
the RO in Columbia, South Carolina.

In her May 2012 formal appeal, VA Form 9, the appellant 
requested a central office hearing in Washington, DC; 
however, she withdrew this request in May 2013.  She 
presented testimony at the RO before a Decision Review 
Officer (DRO) in May 2013.  A transcript of this hearing is 
associated with the claims file.

The Board notes that in addition to the paper claims file, 
there is an electronic "Virtual VA" file that was reviewed 
in order to ensure through analysis of the evidence of 
record.  Of note, a copy of the VA Form 21-8416 submitted on 
January 25, 2011, is found in the Virtual VA file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2012).  
38 U.S.C.A. § 7107(a) (2) (West 2002).


FINDING OF FACT

The appellant did not file an unreimbursed medical expense 
report or otherwise notify VA of her unreimbursed medical 
expenses for calendar year 2009 until January 2011. 


CONCLUSIONS OF LAW

1.  The appellant was required to notify VA of her 
unreimbursed medical expenses for calendar year 2009 by 
December 31, 2010.  38 U.S.C.A. § 5110(h) (West 2002); 38 
C.F.R. § 3.660 (2012).

2.  The 2009 unreimbursed medical expense report associated 
with the claims file in January 2011 was not submitted in a 
timely manner.  38 U.S.C.A. § 5110(h) (West 2002); 38 C.F.R. 
§ 3.660 (2012). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), the United States Department of Veterans 
Affairs (VA) has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2012). 

The appellant was informed in the November 2011 
determination by the VAROIC and in an April 2012 statement 
of the case of the basis for denying a finding that 
unreimbursed medical expenses had been timely submitted.  
The appellant has been provided the opportunity to submit 
argument and has done so.  The appellant's written 
statements show that she had actual knowledge of what was 
required to substantiate her claim.  On the basis of the 
record, the Board concludes that the requirements of the 
VCAA have been met because there is no indication that any 
additional relevant evidence exists that could be obtained 
or that any further notification is required.  That is, the 
appellant does not challenge that she submitted her medical 
expenses in January 2011 but argues that this delay was due 
to illness and misinformation she received from the VA.

In May 2013, the appellant was provided an opportunity to 
set forth her contentions during a hearing before a DRO.  In 
Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held 
that 38 C.F.R. § 3.103(c) (2) requires the DRO or Veterans 
Law Judge who chairs a hearing to fulfill two duties: (1) 
the duty to fully explain the issues and (2) the duty to 
suggest the submission of evidence that may have been 
overlooked. Bryant, 23 Vet. App. 488. 

Here, during the May 2013 hearing, the DRO identified the 
issue on appeal as involving whether the denial of the 2009 
medical expenses was proper.  The DRO also sought to clarify 
that it was just one year, 2009, that the appellant did not 
submit the required form on time, that this was due to 
illness, and that the appellant did not have additional 
testimony to add.  Neither the appellant nor her 
representative has asserted that VA failed to comply with 38 
C.F.R. 3.103(c) (2) nor have they identified any prejudice 
in the conduct of the hearing.  As such, the Board finds 
that, consistent with Bryant, the DRO complied with the 
duties set forth in 38 C.F.R. 3.103(c) (2) and that the 
Board can adjudicate the claim based on the current record.

For these reasons, the Board concludes that VA has fulfilled 
its duties to notify and assist the appellant and, 
accordingly, the Board will proceed to a decision.

II. Analysis

The appellant has been in receipt of death pension benefits 
since 1975.  Death pension is an income based program.  For 
pension purposes, payments of any kind from any source will 
be counted as income during the 12-month annualization 
period in which received, unless specifically excluded under 
the provisions of 38 C.F.R. § 3.272.  Unless otherwise 
provided, expenses deductible under this section are 
deductible only during the 12-month annualization period in 
which they were paid.  Id.  Expenses deductible under this 
section include unreimbursed medical expenses.  38 C.F.R. § 
3.272(g). 

It is the responsibility of the recipient of VA benefits to 
notify VA of all circumstances which will affect entitlement 
to receive the rate of the benefit being paid, and such 
notice must be provided when the recipient acquires 
knowledge that his or her income or other circumstances 
which would affect his or her entitlement to receive, or the 
rate of, the benefit being paid.  38 C.F.R. § 3.660(a) (1) 
(2012). Pursuant to 38 C.F.R. § 3.660(b)(1)  (2012), where 
pension payments were made at a lower rate because of 
anticipated income, pension compensation may be increased in 
accordance with the facts found but not earlier than the 
beginning of the appropriate 12-month annualization period 
if satisfactory evidence is received within the same or next 
calendar year.

In a November 2011 letter, the VAROIC in Philadelphia, 
Pennsylvania informed the appellant that the deadline date 
for her 2009 medical expenses to be submitted was December 
31, 2010.  Because they were not received until May 2011 
(later amended to January 2011 and May 2011), no change was 
warranted in her VA pension.

In a December 2011 letter, subsequent correspondence to VA, 
and in testimony before the DRO, the appellant indicated 
that she was too ill most of the year to submit the medical 
expense documents to VA and was also informed by a person 
she spoke to on the phone from VA that she could submit the 
medical expense forms in January 2011.  She has also 
indicated that she has received death pension benefits since 
1975.  

Basic procedural rules of the Board provide that, in 
computing the time limit for filing a notice of disagreement 
or substantive appeal, a response postmarked prior to 
expiration of the applicable time limit will be accepted as 
having been timely filed. 38 C.F.R. § 20.305(a).  In the 
event that the postmark is not of record, the postmark date 
will be presumed to be five days prior to the date of 
receipt of the document by VA. Id.  In calculating this 5-
day period, Saturdays, Sundays, and legal holidays will be 
excluded.  Id. 

The Court has ruled that there is a "presumption of 
regularity" under which it is presumed that Government 
officials have properly discharged their official duties.  
Clear evidence to the contrary is required to rebut the 
presumption of regularity.  See Ashley v. Derwinski, 2 Vet. 
App. 307 (1992), citing United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15 (1926).  While the 
Ashley case dealt with regularity of procedures at the 
Board, in Mindenhall v. Brown, 7 Vet. App. 271   (1994), the 
Court applied this presumption of regularity to procedures 
at the RO.

In this case, the Board finds that the presumption of 
regularity applies with regard to the appellant contending 
that she was told that she could submit her expense reports 
in January 2011.  Based on the evidence, the Board finds 
that the presumption of regularity is not rebutted in this 
case.  The appellant even noted in statements received by 
the RO in May 2012 and 2013 and that the person she talked 
to at VA could have thought she was saying that her medical 
expense reports for 2009 were for 2010 and that what she was 
told was "something that [she] had never heard before", but 
she "took his word for it."

Regardless, without making a credibility determination as to 
the appellant's allegations, the Board finds that a review 
of the record does not produce clear evidence that rebuts 
the presumption of regularity in this case.  As such, the 
Board concludes that the appellant's 2009 unreimbursed 
medical expense report was initially received by VA in 
January 2011, which was after the December 31, 2010 
deadline.  As such, it was not timely, and the appellant's 
claim must be denied.  38 U.S.C.A. § 5110(h); 38 C.F.R. § 
3.660.

The Board has also considered the appellant's claim that she 
was also too ill to submit her 2009 expenses report and that 
is why her medical expenses were reported late.  However, 
inasmuch as the appellant did not file the medical expense 
report within the requisite time period, there is no legal 
basis for a grant of the benefit sought; hence, the current 
issue of whether unreimbursed medical expenses for the year 
2009 were reported in a timely manner must be denied. See 38 
C.F.R. § 3.660(b) (1).


ORDER

The unreimbursed medical expense report with respect to 
calendar year 2009 was not timely submitted, and the appeal 
is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


